DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 7+ of the 11/05/2021 Remarks that Sengupta fails to teach receiving viewing data, let alone where “a first portion of the viewing data is indicative of video programming associated with a first video device and a second portion of the viewing data is indicative of video programming associated with a second video device” as recited in claim 1 and similar to independent claims 13 and 17. 
In response to argument, Examiner respectfully disagrees.  Sengupta discloses the media guidance application may determine a viewing pattern involving devices from viewing history of user profile.  The viewing pattern includes a parameter such as but not limited to media asset type, a media asset title – see col. 4, lines 8-31, col. 8, lines 3-30.  Col. 30, lines 42-60 also discloses the media guidance data may include viewer data.  For example, the viewer data may include current and/or historical user activity information (e.g., what content the user typically watches, what times of day the user watches content etc.  Sengupta discloses that a Media asset 108 “Terminator” (considered as a first portion of the viewing data) is displayed at the user equipment 106 
Furthermore, Sengupta discloses the viewing pattern e.g., Media asset 111 “Terminator” (which is considered as a second portion of the viewing data) is displayed/locally recorded/stored at the storage device 110 (which is considered as video programming associated with a second video device) - see col. 10, lines 20-60 and fig. 1.  
Applicant argues on pages 8+ of the 11/05/2021 Remarks that Sengupta fails to teach determining, based on the one or more characteristics and the comparing, that the first portion of the viewing data is duplicative, at least in part, with the second portion of the viewing data.
In response to argument, Examiner respectfully disagrees.  Sengupta discloses in col. 11, lines 34-51, col. 14, lines 7-45; For example, the media guidance application may identify that both the movie "Terminator" 111 and the movie "Terminator II" 112 have a few matching attributes with the movie "Terminator" 108, e.g., the same title, the same director name, the same actor name, and/or the like i.e., detecting duplicate copies of the same media content.  Therefore, Senguputa discloses determining, based on the one or more characteristics and the comparing, that the first portion of the viewing data is duplicative, at least in part, with the second portion of the viewing data.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sengupta et al. (U.S. Patent No. 10,149,001).


Regarding claim 1, Sengupta et al. discloses a method comprising:
receiving viewing data associated with a household (see col. 4, lines 8-31, col. 8, lines 3-30; the media guidance application may determine a viewing pattern involving devices from viewing history of user profile.  The viewing pattern includes a parameter such as but not limited to media asset type, a media asset title.  Col. 30, lines 42-60 also discloses the media guidance data may include viewer data.  For example, the viewer data may include current and/or historical user activity information (e.g., what content the user typically watches, what times of day the user watches content etc.), wherein a first portion of the viewing data is indicative of video programming associated with a first video device (Media asset 108 “Terminator” displayed at the user equipment 106) and a second portion of the viewing data is indicative of video programming associated with a second video device (Media asset 111 “Terminator” locally recorded/stored at the storage device 110) (see col. 10, lines 20-60 and fig. 1);

and/or the like);
comparing the video programming associated with the first video device and the video programming associated with the second video device (see col. 11, lines 52-col. 12, line 23; the media guidance application may compare the first set of attributes corresponding to the first media asset at the user equipment 106 with the second set of  attributes corresponding to the second media asset at the storage device 110 to generate a similarity metric between the first media asset and the second media asset); and
determining, based on the one or more characteristics and the comparing, that the first portion of the viewing data is duplicative, at least in part, with the second portion of the viewing data (see col. 11, lines 34-51, col. 14, lines 7-45; For example, the media guidance application may identify that both the movie "Terminator" 111 and the movie "Terminator II" 112 have a few matching attributes with the movie "Terminator" 108, e.g., the same title, the same director name, the same actor name, and/or the like i.e., detecting duplicate copies of the same media content).

Regarding claim 13, see the analysis of claim 1.
Regarding claim 17, see the analysis of claim 1.

Regarding claims 2, 14 and 18, Sengupta et al. discloses everything claimed as applied above (see claims 1, 13 and 17).  Sengupta et al. discloses excluding the duplicative viewing data of the first portion of the viewing data from the viewing data (col. 14, lines 7-45; detecting duplicate copies of the same media content).

Regarding claim 3, Sengupta et al. discloses everything claimed as applied above (see claim 2).  Sengupta et al. discloses determining, based on the viewing data with the duplicative viewing data excluded, viewership data, wherein the viewership data comprises at least one of television ratings, viewing metrics, historic viewing activity, or projected viewing activity (see col. 10, lines 61-col. 11, line 20; media asset rating corresponding to the media asset).

Regarding claims 4, 15 and 19, Sengupta et al. discloses everything claimed as applied above (see claims 1, 13 and 17).  Sengupta et al. discloses wherein the first portion of the viewing data is determined by the first video device and the second portion of the viewing data is determined by the second video device (see col. 10, lines 20-47; fig. 1; user equipment 106 and storage device 110).

claims 5, 16 and 20, Sengupta et al. discloses everything claimed as applied above (see claims 1, 13 and 17).  Sengupta et al. discloses determining that the first video device is configured to output video programming to the second video device and the second video device is configured to display the viewing programming output by the first video device (see col. 10, lines 20-47; fig. 1).

Regarding claim 6, Sengupta et al. discloses everything claimed as applied above (see claim 5).  Sengupta et al. discloses the first video device comprises at least one of a smart TV, a television, a computer display, an LCD display, an LED display, or a video projector (see col. 10, lines 20-47; fig. 1 (106), fig. 8 (702 – user television equipment)), and
the second video device comprises at least one of a cable set-top box, an over-the-top (OTT) device, a satellite television set-top box, a digital media player, a digital television adaptor, a digital video recorder (DVR), or a network device (see col. 10, lines 20-47; fig. 1 (110 - STB)).

Regarding claim 7, Sengupta et al. discloses everything claimed as applied above (see claim 1).  Sengupta et al. discloses wherein the comparing the video programming associated with the first video device and the video programming associated with the second video device comprises comparing a first time period associated with the video programming associated with the first video device and a second time period associated with the video programming associated with the second video device (see col. 11, lines 52-col. 12, lines 23; For another example, the media 
more than a pre-defined threshold (e.g., 80%, 75%, etc.)).

Regarding claim 8, Sengupta et al. discloses everything claimed as applied above (see claim 1).  Sengupta et al. discloses wherein the comparing the video programming associated with the first video device and the video programming associated with the second video device comprises comparing a first video asset associated with the video programming associated with the first video device and a second video asset associated with the video programming associated with the second video device (see col. 11, lines 52-col. 12, lines 23 and fig. 1).

Regarding claim 9, Sengupta et al. discloses everything claimed as applied above (see claim 1).  Sengupta et al. discloses wherein the one or more characteristics comprise a classification of the household as one of SD dominant, HD dominant, or Ultra HD dominant (see col. 4, lines 18-46).

Regarding claim 10, Sengupta et al. discloses everything claimed as applied above (see claim 1).  Sengupta et al. discloses wherein the one or more characteristics comprise a video quality classification of one or more of the video programming associated with first video device or the video programming associated with the second video device (see col. 4, lines 18-46).

claim 11, Sengupta et al. discloses everything claimed as applied above (see claim 1).  Sengupta et al. discloses wherein at least one of the first video device or the second video device comprises a video display device and the one or more characteristics comprises an input categorization associated with the at least one of the first video device or the second video device (see fig. 1 and col. 10, lines 20-37).

Regarding claim 12, Sengupta et al. discloses everything claimed as applied above (see claim 1).  Sengupta et al. discloses wherein the one or more characteristics comprise an IP address associated with a video source of at least one of the video programming associated with the first video device or the video programming associated with the second video device (see col. 5, lines 39-col. 6, line 14, col. 18, lines 53-63).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner




/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        January 19, 2022.